 1
 2
 3
 4
 5
 6                                      UNITED STATES DISTRICT COURT
 7                                    EASTERN DISTRICT OF CALIFORNIA
 8
 9   TIENGKHAM SINGANONH,                                   Case No. 1:18-cv-00590-EPG (PC)
10                    Plaintiff,                            ORDER FOR PLAINTIFF TO:
11          v.                                              (1) NOTIFY THE COURT THAT HE IS
                                                            WILLING TO PROCEED ONLY ON THE
12   RODRIGUEZ, et al.,                                     CLAIMS IN HIS ORIGINAL COMPLAINT
                                                            AGAINST DEFENDANTS CORPORAL
13                  Defendants.                             RODRIGUEZ, CORPORAL PREI,
                                                            CORRECTIONAL OFFICER SANCHEZ,
14                                                          AND CORRECTIONAL OFFICER ESUIEL
                                                            FOR EXCESSIVE FORCE AND FAILURE
15                                                          TO PROVIDE MEDICAL CARE;
16                                                          (2) FILE A SECOND AMENDED
                                                            COMPLAINT; OR
17
                                                            (3) NOTIFY THE COURT THAT HE WANTS
18                                                          THE COURT TO SCREEN HIS FIRST
                                                            AMENDED COMPLAINT
19
                                                            (ECF NO. 14)
20
                                                            THIRTY (30) DAY DEADLINE
21
22            Tiengkham Singanonh (“Plaintiff”) is a state prisoner1 proceeding pro se and in forma
23   pauperis in this civil rights action filed pursuant to 42 U.S.C. § 1983. Plaintiff filed the
24   complaint commencing this action on April 23, 2018. (ECF No. 1).
25            The Court screened the complaint and found that the following claims should proceed
26   past the screening stage: Plaintiff’s claims against Defendants Corporal Rodriguez, Corporal
27
              1
28              Plaintiff has alleged that he was a pretrial detainee at the time his constitutional rights were allegedly
     violated. (ECF No. 14, p. 7).

                                                                1
 1   Prei, Correctional Officer Sanchez, and Correctional Officer Esuiel for excessive force and
 2   failure to provide medical care. (ECF No. 11). The Court also found that Plaintiff’s complaint
 3   failed to state any other cognizable claims. (Id.).
 4           The Court gave Plaintiff options on how to proceed: 1) file an amended complaint; 2)
 5   file a statement with the Court that he wants to go forward only on the claims the Court found
 6   cognizable, which are his claims against Defendants Corporal Rodriguez, Corporal Prei,
 7   Correctional Officer Sanchez, and Correctional Officer Esuiel for excessive force and failure to
 8   provide medical care; or 3) file a statement that he wishes to stand on the complaint and have it
 9   reviewed by a district judge, in which case the Court would issue findings and
10   recommendations to a district judge consistent with the screening order. (Id. at 9).
11           On September 24, 2018, Plaintiff filed his First Amended Complaint (“FAC”). Upon
12   review of the complaint, it does not appear that Plaintiff understood the Court’s screening
13   order. Plaintiff did not include the vast majority of the factual allegations from the original
14   complaint in the FAC. Instead, Plaintiff states that he “stand[s] on the complaint for excessive
15   force, failure to provide medical attention, on the claims the court[] found cognizable.” (ECF
16   No. 14, p. 3). He then states he filed the amended complaint “to amend the deficiencies of the
17   supervisory liability, where the ‘Supervisors’ personaly [sic] participated in the
18   causation/injury in their official capacity.” (Id. at 4).
19           The manner in which Plaintiff is attempting to amend his complaint is improper. The
20   amended complaint needs to include all of the claims Plaintiff wishes to pursue—including the
21   ones in the original complaint and any amended ones. It cannot refer to an earlier complaint.
22   In the screening order, the Court informed Plaintiff that “an amended complaint supersedes the
23   original complaint, Lacey v. Maricopa County, 693 F.3d. 896, 907 n.1 (9th Cir. 2012) (en
24   banc), and must be complete in itself without reference to the prior or superseded pleading,
25   Local Rule 220. Therefore, in an amended complaint, as in an original complaint, each claim
26   and the involvement of each defendant must be sufficiently alleged.” (ECF No. 11, pgs. 8-9).
27   Thus, if the Court screens Plaintiff’s FAC it will not take into consideration the allegations in
28   the original complaint.

                                                       2
 1          The Court issues this order to give Plaintiff options on how to proceed so that he can
 2   keep the claims in the first complaint and anything new. Again, all of the facts and claims
 3   Plaintiff wishes to pursue need to be in one document.
 4          Given the apparent misunderstanding, IT IS HEREBY ORDERED THAT:
 5          1.      The Clerk’s Office shall send Plaintiff a civil rights complaint form;
 6          2.      Within thirty (30) days from the date of service of this order, Plaintiff shall
 7                  either:
 8                  a. File a Second Amended Complaint, which includes all claims Plaintiff
 9                      wishes to pursue in one document, which the Court will screen in due
10                      course;
11                  b. Notify the Court in writing that he wants the Court to screen his First
12                      Amended Complaint, which the Court will do in due course without
13                      including any claims that were only put in the original complaint; or
14                  c. Notify the Court in writing that he does not wish to file an amended
15                      complaint or have the Court screen his First Amended Complaint, and
16                      instead wants to proceed only on the claims found cognizable in his original
17                      complaint (which are claims against Defendants Corporal Rodriguez,
18                      Corporal Prei, Correctional Officer Sanchez, and Correctional Officer Esuiel
19                      for excessive force and failure to provide medical care).
20          3.      Should Plaintiff choose to amend his complaint, Plaintiff shall caption the
21                  amended complaint “Second Amended Complaint” and refer to the case number
22                  1:18-cv-00590-EPG; and
23          4.      Failure to comply with this order may result in the dismissal of this action.
24
     IT IS SO ORDERED.
25
26
        Dated:     October 9, 2018                              /s/
27                                                        UNITED STATES MAGISTRATE JUDGE

28

                                                      3
